Leventritt, J.
The papers upon which the order for the defendants’ examination before trial is based are in conformity with the requirements of the Code and rule 82. The defendants do not properly state the rule .applicable to these examinations. Where the deposition of an adverse party is material and necessary the right thereto is absolute in the absence of bad faith. Goldmark v. United States Electro-Galvanizing Co., 111 App. Div. 526. On such applications there can be no question of laches, as by the amendments to section 870 of the Code an examination may be had even during the trial. The motion to vacate the order will be denied. The subpoena duces tecum was properly issued to compel the production of books and documents, not for in*353spection, but for use by the parties to be examined. There is no authority under sections 870-873 of the Code to order an inspection or to require the production of books and papers even for use upon the examination of a party, except by subpoena duces tecum. Matter of Sands, 98 App. Div. 148; Coin Novelty Co. v. Lindenborn, 122 id. 885; 106 N. Y. Supp. 508. Therefore, the motion to set aside the subpoena must also be denied, with ten dollars cost to plaintiff. Settle order on notice.
Ordered accordingly.